Name: Commission Directive 65/276/EEC of 13 May 1965 on the procedure to be followed as regards delivery of opinions on the official approval of slaughterhouses and cutting plants in intra-Community trade in fresh meat
 Type: Directive
 Subject Matter: nan
 Date Published: 1965-05-29

 Avis juridique important|31965L0276Commission Directive 65/276/EEC of 13 May 1965 on the procedure to be followed as regards delivery of opinions on the official approval of slaughterhouses and cutting plants in intra-Community trade in fresh meat Official Journal 093 , 29/05/1965 P. 1607 - 1610 Danish special edition: Series II Volume II P. 0004 English special edition: Series II Volume II P. 0004 Greek special edition: Chapter 03 Volume 1 P. 0176 Spanish special edition: Chapter 03 Volume 1 P. 0140 Portuguese special edition Chapter 03 Volume 1 P. 0140 ++++ ( 1 ) OJ N 121 , 29 . 7 . 1964 , P . 2012/64 . COMMISSION DIRECTIVE OF 13 MAY 1965 ON THE PROCEDURE TO BE FOLLOWED AS REGARDS DELIVERY OF OPINIONS ON THE OFFICIAL APPROVAL OF SLAUGHTERHOUSES AND CUTTING PLANTS IN INTRA-COMMUNITY TRADE IN FRESH MEAT ( 65/276/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 26 JUNE 1964 ( 1 ) ON HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN FRESH MEAT , AND IN PARTICULAR ARTICLE 4 ( 3 ) THEREOF ; WHEREAS ARTICLE 4 ( 3 ) OF THE ABOVEMENTIONED DIRECTIVE LAID DOWN THAT THE COMMISSION HAS THE DUTY , IF SO REQUESTED BY A MEMBER STATE , TO HAVE A SLAUGHTERHOUSE OR CUTTING PLANT WHICH HAS BEEN OFFICIALLY APPROVED BY ANOTHER MEMBER STATE INSPECTED BY ONE OR MORE EXPERTS TO ESTABLISH WHETHER THE CONDITIONS GOVERNING SUCH APPROVAL ARE OBSERVED ; WHEREAS THIS INSPECTION ARISES WHEN THE MEMBER STATE REQUESTING IT CONSIDERS THAT SUCH CONDITIONS ARE NOT BEING OBSERVED BY THE ESTABLISHMENT IN QUESTION , AND WHEN IT IS DOUBTFUL WHETHER AN APPROACH IN THE FIRST INSTANCE TO THE MEMBER STATE ON WHOSE TERRITORY THAT ESTABLISHMENT IS SITUATED WOULD HAVE THE DESIRED RESULTS ; WHEREAS , UNDER THE SAME PROVISION , THE COMMISSION , HAVING FOUND THAT THE CONDITIONS GOVERNING APPROVAL OF AN ESTABLISHMENT ARE NOT OR ARE NO LONGER OBSERVED , HAS THEN , AT THE REQUEST OF THE MEMBER STATE RESPONSIBLE FOR APPROVAL , TO HAVE AN INSPECTION MADE BY ONE OR MORE EXPERTS TO SEE WHETHER SUCH CONDITIONS ARE ONCE AGAIN BEING OBSERVED ; WHEREAS , IN ACCORDANCE WITH THE SAID DIRECTIVE , IT IS FOR THE COMMISSION TO LAY DOWN GENERAL RULES AS TO THE PROCEDURE FOR THESE INSPECTIONS ; WHEREAS THE COMMISSION IS THEREFORE RESPONSIBLE FOR APPOINTING THE EXPERTS FROM AMONG THOSE PROPOSED BY THE MEMBER STATES ON THE BASIS OF THEIR QUALIFICATIONS ; WHEREAS , IN VIEW OF THE PARTICULAR IMPORTANCE FOR INTRA-COMMUNITY TRADE , FROM THE HEALTH PROTECTION AND ECONOMIC STANDPOINTS , OF ANY QUESTIONS RAISED RELATING TO AN ESTABLISHMENT , THE INSPECTION SHOULD BE MADE AS PROMPTLY AS POSSIBLE ; WHEREAS THE COMMISSION SHOULD PROVIDE THE EXPERTS WITH A DOCUMENT AUTHORIZING THEM TO MAKE AN INSPECTION , SO THAT THE LATTER MAY JUSTIFY THEIR INTERVENTION , IN PARTICULAR IN RELATION TO THE MANAGEMENT OF THE ESTABLISHMENT WHICH HAS BEEN CALLED IN QUESTION ; WHEREAS THE COMMISSION HAS TO INFORM THE MEMBER STATE RESPONSIBLE FOR APPROVING THE ESTABLISHMENT WHICH HAS BEEN CALLED IN QUESTION THAT AN INSPECTION IS TO BE MADE OF THAT ESTABLISHMENT , IN ORDER THAT THE MEMBER STATE MAY TAKE ANY APPROPRIATE STEPS AND MAY ENSURE IN PARTICULAR THAT THE ESTABLISHMENT AND THE OFFICIAL VETERINARY SERVICES AFFORD THE EXPERTS ALL THE FACILITIES THEY NEED TO CARRY OUT SUCH INVESTIGATIONS AS THE LATTER CONSIDER NECESSARY ; WHEREAS THE EXPERTS MUST DELIVER THEIR OPINION AS PROMPTLY AS POSSIBLE , SINCE THE DECISION ON A REQUEST BY A MEMBER STATE DEPENDS ON IT ; WHEREAS , SINCE THE EXPERTS WILL BE ACTING AT THE REQUEST OF THE COMMISSION , THEIR TRAVEL AND SUBSISTENCE EXPENSES MUST BE REIMBURSED IN ACCORDANCE WITH THE RATES APPROPRIATE TO OUTSIDE CONSULTANTS , AS WELL AS ANY ADDITIONAL EXPENSES OF THE INSPECTION , TOGETHER WITH THE APPROPRIATE FEES ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF THE SAID DIRECTIVE OF 26 JUNE 1964 , THE MEMBER STATES HAVE BEEN CONSULTED ON THE MEASURES PROVIDED FOR IN THIS DIRECTIVE , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 1 . WHERE , AT THE REQUEST OF A MEMBER STATE AND IN ACCORDANCE WITH ARTICLE 4 ( 3 ) OF THE DIRECTIVE OF 26 JUNE 1964 ON HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN FRESH MEAT , THE COMMISSION SEEKS THE OPINION OF ONE OR MORE VETERINARY EXPERTS , IT SHALL ENSURE THAT THIS OPINION IS DELIVERED IN ACCORDANCE WITH THE FOLLOWING ARTICLES . 2 . FOR THE PURPOSES OF THIS DIRECTIVE : ( A ) " REQUESTING MEMBER STATE " MEANS A MEMBER STATE WHICH ASKS THE COMMISSION FOR A DECISION PURSUANT TO ARTICLE 4 ( 3 ) OF THE DIRECTIVE REFERRED TO IN PARAGRAPH 1 ( AUTHORIZATION TO SUSPEND IMPORTS OF MEAT , OR WITHDRAWAL OF SUCH AUTHORIZATION ) . ( B ) " ESTABLISHMENT CALLED IN QUESTION " MEANS A SLAUGHTERHOUSE OR CUTTING PLANT IN RESPECT OF WHICH A DECISION HAS BEEN REQUESTED ( AUTHORIZATION TO SUSPEND IMPORTS OF MEAT , OR WITHDRAWAL OF SUCH AUTHORIZATION ) PURSUANT TO ARTICLE 4 ( 3 ) OF THE DIRECTIVE REFERRED TO IN PARAGRAPH 1 . ARTICLE 2 1 . EACH MEMBER STATE SHALL PROPOSE TO THE COMMISSION NOT LESS THAN TWO VETERINARY EXPERTS WHOSE COMPETENCE IS BEYOND DOUBT , AND SHALL COMMUNICATE TO IT THEIR NAMES , THEIR SPECIAL FIELDS , THEIR EXACT ADDRESSES AND TELEPHONE NUMBERS . 2 . THE EXPERTS WHO MAY BE INSTRUCTED TO DELIVER OPINIONS SHALL BE APPOINTED , WITH THEIR AGREEMENT , BY THE COMMISSION IN THE LIGHT OF THE PROPOSALS REFERRED TO IN PARAGRAPH 1 . 3 . SHOULD A MEMBER STATE CONSIDER THAT ONE OF THE EXPERTS PROPOSED BY IT SHOULD NO LONGER BE ENTRUSTED WITH THE DELIVERY OF OPINIONS , IT SHALL SO INFORM THE COMMISSION . IF THE NUMBER OF EXPERTS WOULD THEREBY FALL BELOW THE MINIMUM PROVIDED FOR IN PARAGRAPH 1 , THE MEMBER STATE SHALL PROPOSE ONE OR MORE REPLACEMENTS TO THE COMMISSION . ARTICLE 3 1 . A REQUEST IN WRITING FOR A DECISION WITHIN THE MEANING OF THE SECOND AND THIRD SUBPARAGRAPHS OF ARTICLE 4 ( 3 ) OF THE DIRECTIVE REFERRED TO IN ARTICLE 1 ( 1 ) SHALL BE FORWARDED TO THE COMMISSION BY THE REQUESTING MEMBER STATE AND SHALL SPECIFY THE REASONS FOR THE REQUEST . 2 . ON RECEIPT OF A REQUEST IN ACCORDANCE WITH PARAGRAPH 1 , THE COMMISSION SHALL : ( A ) FORTHWITH INSTRUCT ONE OR MORE EXPERTS , NOT OF THE NATIONALITY OF ONE OF THE MEMBER STATES INVOLVED , TO DELIVER AN OPINION , ( B ) COMMUNICATE TO EACH EXPERT THUS CALLED UPON THE REASONS WHICH HAVE LED THE REQUESTING MEMBER STATE TO MAKE ITS REQUEST TO THE COMMISSION , ( C ) PROVIDE EACH EXPERT CALLED UPON WITH A DOCUMENT AUTHORIZING HIM TO CARRY OUT SUCH INVESTIGATIONS AS ARE NECESSARY FOR THE DELIVERY OF HIS OPINION , ( D ) INFORM THE COMPETENT CENTRAL AUTHORITY OF THE MEMBER STATE IN WHOSE TERRITORY THE ESTABLISHMENT CALLED IN QUESTION IS SITUATED THAT THE INSPECTION IS TO BE MADE , AND COMMUNICATE TO IT THE NAMES AND ADDRESSES OF THE EXPERTS INSTRUCTED FOR THIS PURPOSE . ARTICLE 4 THE COMPETENT CENTRAL AUTHORITY OF THE MEMBER STATE IN WHOSE TERRITORY THE ESTABLISHMENT CALLED IN QUESTION IS SITUATED SHALL ENSURE THAT THE MANAGEMENT OF SUCH ESTABLISHMENT AND THE COMPETENT VETERINARY SERVICE : ( A ) ARE FORTHWITH INFORMED OF THE INSPECTION WHICH IS TO BE MADE AND OF THE NAMES AND ADDRESSES OF THE EXPERTS INSTRUCTED IN ACCORDANCE WITH ARTICLE 3 ( 2 ) ( A ) ; ( B ) PROVIDE EACH EXPERT IN POSSESSION OF THE DOCUMENT REFERRED TO IN ARTICLE 3 ( 2 ) ( C ) WITH ALL FACILITIES FOR INSPECTING THE ESTABLISHMENT SO AS TO DETERMINE WHETHER THE CONDITIONS LAID DOWN FOR OFFICIAL APPROVAL IN ANNEX I , CHAPTERS I , II AND III TO THE DIRECTIVE REFERRED TO IN ARTICLE 1 ( 1 ) ARE BEING OBSERVED . ARTICLE 5 WITH THE LEAST POSSIBLE DELAY THE EXPERTS SHALL PROCEED TO THE ESTABLISHMENT CALLED IN QUESTION AND COMMUNICATE THE OPINION REQUESTED TO THE COMMISSION IN WRITING , USING THE SPECIMEN FORM SET OUT IN THE ANNEX TO THIS DIRECTIVE . ARTICLE 6 1 . THE EXPERTS MAY NOT USE INFORMATION ACQUIRED IN THE EXERCISE OF OR INCIDENTALLY TO THEIR FUNCTION AS EXPERTS , EXCEPT FOR THE DELIVERY OF THE OPINION , AND SHALL BE BOUND NOT TO DIVULGE SUCH INFORMATION . 2 . MEMBER STATES SHALL TAKE ALL APPROPRIATE STEPS TO IMPOSE PENALTIES FOR INFRINGEMENT OF THE PROVISIONS OF PARAGRAPH 1 . ARTICLE 7 EACH EXPERT SHALL , FOR THE DELIVERY OF AN OPINION , RECEIVE FROM THE COMMISSION EMOLUMENTS CALCULATED AS FOLLOWS : ( A ) A FIXED FEE OF 125 UNITS OF ACCOUNT ; ( B ) TRAVEL AND SUBSISTENCE EXPENSES DETERMINED IN ACCORDANCE WITH THE REGULATIONS OF THE COMMISSION APPLICABLE TO OUTSIDE CONSULTANTS ; ( C ) ON THE PRODUCTION OF SUPPORTING DOCUMENTS , ANY ADDITIONAL EXPENSES INCURRED IN DELIVERING THE OPINION . IF THE EXPERT SO REQUESTS , HE MAY BE GRANTED AN ADVANCE FOR TRAVEL AND SUBSISTENCE EXPENSES . ARTICLE 8 MEMBER STATES SHALL , NOT LATER THAN 30 JUNE 1965 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS REQUIRED IN ORDER TO CONFORM TO THIS DIRECTIVE AND SHALL FORTHWITH NOTIFY THE COMMISSION THEREOF . ARTICLE 9 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . BRUSSELS , 13 MAY 1965 . FOR THE COMMISSION THE PRESIDENT WALTER HALLSTEIN ANNEX : SEE O.J .